Title: From George Washington to Major General Horatio Gates, 18 February 1778
From: Washington, George
To: Gates, Horatio



Sir.
Head Quarters [Valley Forge] 18th February 1778.

In a Letter of the 17th Ulto from Major General Riedesel after setting forth that a certain number of British Officers prisoners of War

had been exchanged for an equal number of Officers in the Continental Army, at the request of Genl Burgoyne, he complains that upon application to you for the exchange of a proportionable number of German Officers likewise prisoners of War you answered no exchange of the German Troops could be entered upon without an express order from Congress; he observes farther that the Officers of Genl Burgoynes and Genl Philipps’s Families being part of the Convention Troops have been exchanged and he requests that a similar indulgence may be extended to the Officers of his Suite, representing it as a hardship that the Troops of the two Nations should not be treated exactly alike.
You will be so good Sir as to inform me whether any particular reasons have determined you to make a distinction in the respects abovementioned between the British and German Officers, that I may know what kind of answer to give Genl Riedesel. I am &c.

G.W.

